Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication to Sillanpaa (US 2021/0377814 A1) (herein after Sillanpaa).

Regarding claim 1, Sillanpaa teaches a method for operating a network node in a wireless communication system, the method comprising: obtaining slice policy information including a maximum data rate; monitoring a data rate of protocol data unit (PDU) sessions associated with the slice [¶ 0051; determining soft limitations - ¶0046 and 0055 Soft limitations for maximum and minimum resource quotas]; determining whether a sum of data rates of PDU sessions associated with the slice exceeds the maximum data rate [¶0084]; and transmitting, to a second network node, a policy enforcement request message for controlling the sum of data rates of [¶0085 ‘reject; is interpreted to mean a policy enforcement request message per applicant’s disclosure - see also rejection of claim 3 below].

Regarding claim 2, Sillanpaa discloses the method of claim 1, wherein transmitting the policy enforcement request message comprises: calculating a data rate that can be used by the PDU sessions associated with the slice when it is determined that the sum of the data rates of the PDU sessions associated with the slice exceeds the maximum data rate [¶0081, ¶0108 ‘adjustments’]; and transmitting, to the second network node, the policy enforcement request message including the calculated data rate [¶0085]. 

Regarding claim 3, Sillanpaa discloses the method of claim 1, wherein transmitting the policy enforcement request message comprises: transmitting, to the second network node, the policy enforcement request message indicating a rejection of an establishment of a PDU session associated with the slice [¶0085]. 

Regarding claim 4, Sillanpaa discloses the method of claim 3, wherein the policy enforcement request message indicates single-network slice selection assistance information (S-NSSAI) of the slice [¶0074]. 

Regarding claim 6, Sillanpaa discloses the method of claim 1, wherein transmitting the policy enforcement request message comprises: transmitting, to the second network node, the policy enforcement request message indicating a rejection of a registration of a user equipment which requested the slice [¶0085]. 

Regarding claim 7, Sillanpaa discloses the method of claim 6, wherein the policy enforcement request message indicates single-network slice selection assistance information (S-NSSAI) of the slice [¶0074]. 

Regarding claim 8, Sillanpaa discloses s network node in a wireless communication system [figs 14 a/b; ¶0119-0122], the network node comprising: a transceiver; and at least one processor configured to:
obtain slice policy information including a maximum data rate, monitor a data rate of protocol data unit (PDU) sessions associated with the slice [¶0051; determining soft limitations - ¶0046 and 0055 Soft limitations for maximum and minimum resource quotas]; determining whether a sum of data rates of PDU sessions associated with the slice exceeds the maximum data rate [¶0084]; and transmitting, to a second network node, a policy enforcement request message for controlling the sum of data rates of the PDU sessions associated with the slice [¶0085 ‘reject; is interpreted to mean a policy enforcement request message per applicant’s disclosure - see also rejection of claim 3 below].

Regarding claim 9, Sillanpaa discloses the network node of claim 8, wherein, to transmit the policy enforcement request message, the at least one processor is further configured to: calculate a data rate that can be used by the PDU sessions associated with the slice when it is determined that the sum of the data rates of the PDU sessions associated with the slice exceeds the maximum data rate, and transmit, to the second network node, the policy enforcement request message including the calculated data rate [¶0081, ¶0108 ‘adjustments’]. 

Regarding claim 10, Sillanpaa discloses the network node of claim 8, wherein, to transmit the policy enforcement request message, the at least one processor is further configured to: transmit, to the second network node, the policy enforcement request message indicating a rejection of an establishment of a PDU session associated with the slice [¶0085]. 

Regarding claim 11, Sillanpaa discloses the network node of claim 10, wherein the policy enforcement request message indicates single-network slice selection assistance information (S-NSSAI) of the slice [¶0074]. 

Regarding claim 13, Sillanpaa discloses the network node of claim 8, wherein, to transmit the policy enforcement request message, the at least one processor is further configured to: transmit, to the second network node, the policy enforcement request message indicating a rejection of a registration of a user equipment which requested the slice [¶0085]. 

Regarding claim 14, Sillanpaa discloses the network node of claim 13, wherein the policy enforcement request message indicates single-network slice selection assistance information (S-NSSAI) of the slice [¶0074].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillanpaa as applied to claims 1-4, 6-11 and 13-14 above, and further in view of US Publication to Jangid (US 2021/0368383 A1) (herein after Jangid).

Regarding claim 5, Sillanpaa does not disclose the policy enforcement request message includes a cause value or an indication associated with the rejection of the establishment of the PDU session associated with the slice. 
Cause value may be routinely included in session/connection rejection messages [JANGID abstract, ¶0048]. Network management functions including selection of appropriate procedure in response to cause of failure may be made based on received cause value. It would have been obvious, before the application date, to include cause value in rejection messages. The artisan may be motivated by the simplified process resulting from such use of said values in similar network systems to configure a network node in this manner. 

Regarding claim 12, Sillanpaa does not disclose the policy enforcement request message includes a cause value or an indication associated with the rejection of the establishment of the PDU session associated with the slice. 
Cause value may be routinely included in session/connection rejection messages [JANGID abstract, ¶0048]. Network management functions including selection of appropriate procedure in response to cause of failure may be made based on received cause value. It would have been obvious, before the application date, to include cause value in rejection messages. The artisan may be motivated by the simplified process resulting from such use of said values in similar network systems to configure a network node in this manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476